Exhibit 10.4

Execution Version

 

 

GROUND LEASE

by and between

FORMOSA PETROCHEMICAL CORPORATION

and

 

LOGO [g498443g50o42.jpg]

also known as

KRATON FORMOSA POLYMERS CORPORATION

Dated as of February 27, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I LEASE OF PLANT SITE; OWNERSHIP

     1   

Section 1.1 Lease of Plant Site

     1   

Section 1.2 Industrial Development Bureau

     1   

Section 1.3 Use of Plant Site

     2   

Section 1.4 Registration, Permits and Approvals

     2   

Section 1.5 Ownership of the Plant

     2   

Section 1.6 Optional Lease of Additional Land

     2   

ARTICLE II DELIVERY OF PLANT SITE

     3   

Section 2.1 Plant Site Condition

     3   

Section 2.2 Further Obligations of Lessor

     4   

ARTICLE III LEASE FEE AND PAYMENTS

     4   

Section 3.1 Plant Site Lease Fee

     4   

Section 3.2 IDB Reimbursements

     4   

Section 3.3 Payment Schedule

     4   

Section 3.4 Payment Disputes; Dispute Resolutions

     4   

ARTICLE IV TAXES

     5   

Section 4.1 Payment by Lessor

     5   

ARTICLE V UTILITIES INFRASTRUCTURE

     5   

Section 5.1 Permanent Infrastructure and Utilities

     5   

Section 5.2 Completion of Utilities Infrastructure

     5   

Section 5.3 Maintenance of Utilities and Infrastructure

     6   

Section 5.4 Outsourcing

     6   

ARTICLE VI QUIET ENJOYMENT

     6   

Section 6.1 Quiet Enjoyment

     6   

ARTICLE VII ACCESS

     7   

Section 7.1 Access Rights

     7   

Section 7.2 Utility Rights

     7   

Section 7.3 Drainage Rights

     7   

ARTICLE VIII ENVIRONMENTAL MATTERS

     7   

Section 8.1 Land Quality Upon Delivery

     7   

Section 8.2 Remediation by Lessor

     8   

Section 8.3 Remediation During the Term

     8   

Section 8.4 Land Quality Upon End of Term

     9   

ARTICLE IX EXPROPRIATION AND CASUALTY LOSS

     9   

Section 9.1 Expropriation

     9   

Section 9.2 Casualty Damage

     9   

Section 9.3 Restoration

     9   

 

i



--------------------------------------------------------------------------------

ARTICLE X LIENS

     10   

ARTICLE XI TERM AND TERMINATION

     10   

Section 11.1 Term

     10   

Section 11.2 Termination

     10   

Section 11.3 Effect of Termination

     11   

ARTICLE XII DEFAULT AND REMEDIES

     11   

Section 12.1 Lessee Default

     11   

Section 12.2 Lessor Default

     11   

ARTICLE XIII INDEMNITY

     12   

Section 13.1 Indemnification by Lessor for Environmental Matters

     12   

Section 13.2 Indemnification by Lessee for Environmental Matters

     12   

Section 13.3 Mutual Indemnification

     12   

Section 13.4 Indemnification Procedures

     12   

ARTICLE XIV FORCE MAJEURE

     13   

Section 14.1 Excuse for Force Majeure

     13   

Section 14.2 Change in Applicable Law

     13   

ARTICLE XV MISCELLANEOUS PROVISIONS

     13   

Section 15.1 General Provisions

     13   

Section 15.2 Lessor Representations and Warranties

     13   

Section 15.3 Governing Law

     14   

Section 15.4 Dispute Resolution

     14   

Section 15.5 Ethical Business Practices

     14   

Section 15.6 Execution and Ratification

     15   

Section 15.7 Conflicting Provisions

     15   

Section 15.8 Language

     15    APPENDICES   

Appendix A Definitions

  

Appendix B General Provisions

  

Appendix C Dispute Resolution Procedures

  

Appendix D Ethical Business Practices

   SCHEDULES   

Schedule 1 Notice Addresses

   EXHIBITS   

Exhibit 1 Plant Site Map

  

Exhibit 2 Environmental Assessment Report

  

Exhibit 3 HSE Policy

  

Exhibit 4 Utilities Infrastructure

  

 

ii



--------------------------------------------------------------------------------

GROUND LEASE

This GROUND LEASE (this “Ground Lease”) is made and entered as of February 27,
2013, by and between Formosa Petrochemical Corporation, a company limited by
shares incorporated in the Republic of China (“Lessor”), and LOGO
[g498443g37t31.jpg] , also known as Kraton Formosa Polymers Corporation, a
limited liability company organized in the Republic of China (“Lessee”). This
Lease has been executed and delivered pursuant to the transactions contemplated
by the Shareholder Agreement. Capitalized terms used in this Ground Lease
(including all Appendices, Schedules and Exhibits hereto) shall have the
meanings ascribed thereto in Appendix A.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, Lessor and Lessee agree as follows:

ARTICLE I

LEASE OF PLANT SITE; OWNERSHIP

Section 1.1 Lease of Plant Site. Subject to the terms and conditions of this
Ground Lease, during the term of this Ground Lease, Lessor shall lease to
Lessee, and Lessee shall lease from Lessor, the Plant Site and all rights,
privileges and appurtenances belonging or pertaining to the Plant Site, and
subject to all reservations and limitations of this Ground Lease. The Plant Site
includes the IDB Portion described below, which is hereby subleased to Lessee by
Lessor. The Plant Site is an area of approximately five hectares, the specific
size, location and the four-side boundaries of which are delineated on the map
attached hereto as Exhibit 1 (the “Plant Site Map”). The Plant Site shall have
ready access via a road located at a convenient access point for construction
vehicles to enable construction and operation of the Plant and all ancillary
equipment, infrastructure and facilities, as well as all deliveries.

Section 1.2 Industrial Development Bureau.

(a) As of the date hereof, the Ministry of Economic Affairs owns land contiguous
with the Plant Site the boundaries of which are delineated on the Plant Site Map
(the “IDB Portion”). Lessor has a permit (or other similar right) to use the IDB
Portion for commercial purposes, including the Permitted Purposes.

(b) The IDB has agreed to either (i) transfer title to the IDB Portion to Lessor
(the “Transfer Option”) or, alternatively, (ii) lease the IDB Portion directly
to Lessee (the “Lease Option”), the choice of (i) or (ii) in IDB’s discretion.
Each party shall use its best efforts to facilitate and shall cooperate with the
IDB in implementing the Transfer Option or Lease Option, whichever is selected
by the IDB, as soon as possible.

(c) In the event IDB (on behalf of the Ministry of Economic Affairs) transfers
title to the IDB Portion to Lessor, the area of the IDB Portion marked as part
of the Plant Site on the Plant Site Map shall be deemed a part of the Plant Site
for all purposes under this Ground Lease.



--------------------------------------------------------------------------------

Section 1.3 Use of Plant Site. Lessee shall use and occupy the Plant Site for
the following purposes: (i) to design, construct and install the Plant and all
ancillary equipment, infrastructure and facilities; (ii) to operate the Plant
and all ancillary equipment, infrastructure and facilities; and (iii) to carry
out all other production and business activities incidental or ancillary to the
foregoing or otherwise permitted under the Shareholder Agreement or any other
Transaction Document (the “Permitted Purposes”). Lessee shall occupy, use and
operate the Plant Site in material compliance with all Applicable Law of the
Republic of China, all relevant rules and regulations published from time to
time for the Mailiao Industrial Park by the “Head Office” of Lessor (“Industrial
Park Rules”) and the HSE Policy.

Section 1.4 Registration, Permits and Approvals.

(a) Lessor shall obtain and maintain in full force and effect all approvals,
permits, consents and registrations with the relevant Government Authorities as
required by Applicable Law in connection with the Ground Lease, and shall
provide commercially reasonable assistance to Lessee in connection with Lessee’s
application for required permits and registrations for this Ground Lease, and
construction and operation of the Plant.

(b) If the Transfer Option or Lease Option is not consummated by April 30, 2013,
or the final Environmental Impact Assessment committee approval of the EPA
permit is not received by July 31, 2013, or the construction permit is not
granted by December 31, 2013 (each, an “Approval Failure”), then either party
may elect to terminate this Agreement and each other transaction document, in
which event Lessee will be dissolved in accordance with the liquidation and
dissolution procedures set forth in the Shareholder Agreement as promptly as
practicable thereafter. This termination right and agreement to dissolve and
liquidate Lessee shall be given effect notwithstanding any provision to the
contrary in the Shareholder Agreement.

Section 1.5 Ownership of the Plant. Lessor acknowledges and agrees that Lessee
owns all right, title and interest in and to the Plant and all ancillary
equipment, infrastructure and facilities on the Plant Site. Lessor shall do all
things necessary to ensure that Lessee shall be the sole and absolute owner of
the Plant and all ancillary equipment, infrastructure and facilities on the
Plant Site, and shall do all acts reasonably requested by Lessee to assist and
facilitate Lessee in asserting and maintaining such ownership.

Section 1.6 Optional Lease of Additional Land.

(a) Lessor hereby grants to Lessee an irrevocable option, exercisable in
Lessee’s sole discretion from the date of this Ground Lease until the third
anniversary of final acceptance of the Plant from the Construction Contractor
(the “Option Period”), to lease an additional tract of land adjacent to the
Plant Site (the “Optional Plant Site”). The specific size, location and the
four-side boundaries of the Optional Plant Site are delineated on the Plant Site
Map.

 

2



--------------------------------------------------------------------------------

(b) If Lessee desires to lease all or part of the Optional Plant Site, Lessee
shall deliver written notice to Lessor of its election to lease the Optional
Plant Site (or a part thereof), including the number of hectares Lessee is
electing to lease, on or before the last day of the Option Period. The Optional
Plant Site shall be leased to Lessee on substantially the same terms and
conditions as are set forth in this Ground Lease and in accordance with the
following:

(i) Lessee may use and occupy the Optional Plant Site for the following
purposes: (1) to design, construct and install an expansion of the Plant
production capabilities and all ancillary equipment, infrastructure and
facilities; (2) to operate the expansion and all ancillary equipment,
infrastructure and facilities; and (3) to carry out all other production and
business activities incidental or ancillary to the foregoing or otherwise
permitted under the Shareholder Agreement and any other Transaction Document.

(ii) Lessee shall occupy, use and operate the Optional Plant Site in material
compliance with all Applicable Law of the Republic of China, Industrial Park
Rules and the HSE Policy.

(iii) The lease fee for the Optional Plant Site shall be calculated in the same
manner as the Lease Fee set forth in Section 3.1.

(iv) The term of Lessee’s lease of the Optional Plant Site shall be coterminous
with the term of this Ground Lease.

(v) The parties shall conduct an environmental assessment of the condition of
the Optional Plant Site in a manner described in Article VIII prior to the
delivery of the Optional Plant Site to Lessee.

(vi) Lessor shall, at its own cost and expense, procure, design, engineer and
construct the utilities infrastructure necessary to support the intended use of
the Optional Plant Site.

ARTICLE II

DELIVERY OF PLANT SITE

Section 2.1 Plant Site Condition. Lessor shall deliver the Plant Site to Lessee
no later than a date to be agreed by the parties (the “Delivery Date”). Prior to
the delivery of the Plant Site, Lessor shall at its own cost and expense remove
all surface and subsurface structures on or below the Plant Site (other than the
pilings introduced to the Plant Site prior to the date hereof to reinforce the
underground structure). Except for the pilings described above, at the time of
delivery, the Plant Site shall:

(a) be free of all surface and subsurface structures and be earth-filled; and

(b) be free of Hazardous Materials (subject to Lessor’s remediation obligation
set forth in Section 8.2(a)).

 

3



--------------------------------------------------------------------------------

Section 2.2 Further Obligations of Lessor. After delivery of the Plant Site to
Lessee, if at any time during the construction of the Plant, any unknown
underground or subsurface structure is discovered under the Plant Site, Lessor
shall at its own cost remove all such structures within 10 Business Days after
receipt of written notice thereof from Lessee.

ARTICLE III

LEASE FEE AND PAYMENTS

Section 3.1 Plant Site Lease Fee. The annual fee (the “Lease Fee”) for the lease
of the Plant Site (and Optional Plant Site, if applicable) shall be calculated
from and after the Delivery Date as follows:

(a) The area of the Plant Site (and Optional Plant Site, if applicable), as
measured in pings; multiplied by

(b) NT$48 per ping per month; multiplied by

(c) 12 months; multiplied by

(d) 1.05 (to account for the 5% business Tax imposed upon issuance by Lessor of
an invoice for the Lease Fee (“Business Tax”), provided that the parties agree
that the Business Tax shall be adjusted as it is so adjusted by the applicable
Governmental Authority).

The Lease Fee may be adjusted from time to time if it is so adjusted for all
sister-companies of FPCC upon notice to Lessor.

Section 3.2 IDB Reimbursements. If the IDB Portion is leased to Lessor from the
IDB on behalf of the Ministry of Economic Affairs, Lessee shall reimburse Lessor
for the positive difference, if any, between the annual lease fee for the IDB
Portion paid by Lessor and the Lease Fee.

Section 3.3 Payment Schedule. Lessee shall pay the Lease Fee to Lessor on an
annual basis on July 15 of each year. Each lease payment will be for a 12-month
period from January 1 to December 31 for the year in which such Lease Fee is
paid. The Lease Fee shall be prorated for partial years.

Section 3.4 Payment Disputes; Dispute Resolutions. Lessee may object to invoiced
amounts at any time before, at the time of or after payment is made, provided
that such objection is made in writing within two years following the date of
the disputed invoice. Payment of any invoice by Lessee shall not constitute
approval thereof.

 

4



--------------------------------------------------------------------------------

The parties shall meet as expeditiously as possible to resolve any dispute. Any
dispute that is not resolved within 60 days following delivery of written notice
by Lessee shall be resolved in accordance with the dispute resolution procedures
set forth in Section 15.4.

ARTICLE IV

TAXES

Section 4.1 Payment by Lessor. In the event the Plant Site (and Optional Plant
Site, if applicable) or any part thereof (including improvements, fixtures and
personal property located at, in or under the Plant) are subject to ad valorem
taxes and assessments, general or special, Lessor shall pay all such ad valorem
taxes and assessments for any period contained in the term of this Ground Lease,
except for the Business Tax, which is accounted for in clause (iv) of the Lease
Fee. Lessor shall also be solely responsible for all Taxes, fees and other
assessments associated with this Ground Lease or any payments or obligations
hereunder. Any amounts payable by Lessee to Lessor under this Lease shall be
inclusive of any sales, use, value-added, transfer or similar Taxes.

ARTICLE V

UTILITIES INFRASTRUCTURE

Section 5.1 Permanent Infrastructure and Utilities.

(a) Lessor and Lessee shall each, at its own cost and expense, procure, design,
engineer, construct and place into service certain utilities infrastructure, as
identified on Exhibit 4 (the “Utilities Infrastructure”), in each case with
sufficient capacity to serve the needs of the Plant if the Plant is operating at
a capacity of 36 KT per year under normal operating conditions, subject to
reasonable notice from Lessee for peak demand periods. The Utilities
Infrastructure shall be connected to the utilities rack at the locations
identified on Exhibit 4 or on the Plant Site Map.

(b) Lessee shall, at its own cost and expense, procure, design, engineer and
construct a utilities delivery rack inside the battery limit of the Plant Site
at which the supply of the utilities under Section 5.1(a) and Section 5.1(b)
shall be delivered to the Plant. The location of the utilities rack is
identified on the Plant Site Map.

(c) The design, engineering and construction of the Utilities Infrastructure and
the utilities delivery rack shall comply with Applicable Laws and be in
accordance with best practice in the petrochemical industry.

Section 5.2 Completion of Utilities Infrastructure. Lessor shall complete the
design and construction of and place into operation the Utilities Infrastructure
for which it is responsible at least 30 days prior to the start of phased
commissioning of the Plant. If Lessor fails to place the Utilities
Infrastructure for which it is responsible into service on or before the
deadline in the immediately preceding sentence, then, in addition to all other
rights and remedies available at law and equity: (i) Lessee may,

 

5



--------------------------------------------------------------------------------

at its option and in its sole discretion, retain a Third Party contractor to
complete construction and place into operation the Utilities Infrastructure or
direct the Lessor’s contractor (if applicable) to complete construction of and
place into operation the Utilities Infrastructure, in each case the costs and
expenses of which shall be borne entirely by Lessor, and with such access rights
and cooperation from Lessor as may be necessary, in Lessee’s judgment, to
complete such construction and place into operation the Utilities
Infrastructure; and (ii) Lessee shall not be required to pay the Lease Fee for
the Plant Site from the first day of delay in such construction or placement
into operation until the day on which such Utilities Infrastructure is
constructed and fully operational.

Section 5.3 Maintenance of Utilities and Infrastructure. Lessor shall be
responsible at its sole cost and expense for the maintenance and operation of
the Utilities Infrastructure outside the battery limit of the Plant Site and up
to the utilities rack within the battery limit of the Plant Site.

Section 5.4 Outsourcing. Lessor and Lessee may each perform its obligations
under this Article V directly or through contractual relationships with its
Affiliates or Third Parties; provided, however, that prior to engaging any Third
Party to perform utilities services on behalf of such party, such Third Party
must execute a binding obligation of confidentiality reasonably satisfactory to
the other party to this Ground Lease.

ARTICLE VI

QUIET ENJOYMENT

Section 6.1 Quiet Enjoyment. Lessor covenants that Lessee’s use of the Plant
Site shall be free of interference, disturbance or obstruction by Lessor, its
Affiliates or any Third Party, or originated from adjacent lands under the
control of, or the land owned by Lessor or its Affiliates or any Third Party.
During the term of this Ground Lease,

(a) if any Third Party interferes with Lessee’s use of the Plant Site, Lessor
shall be responsible for resolving this matter as soon as possible but in no
event later than 30 days after Lessee’s written notice thereof, failing which
Lessee shall be entitled to temporarily withhold payment of the Lease Fee,
without prejudice to any other rights or remedies available to Lessee by law or
in equity; and

(b) Lessor shall not build or allow to be built any building, structure,
facility or object that (1) would interfere with Lessee’s use of the Plant Site,
(2) could reasonably be expected to affect the safety or operation of the Plant
or (3) is or could reasonably be expected to be contrary to Lessee’s HSE Policy,
a copy of which is attached hereto as Exhibit 3.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

ACCESS

Section 7.1 Access Rights. Lessor covenants that Lessee shall have access, free
of charge, from the Plant across the Mailiao Industrial Park and to a main road.
Such access shall be sufficient to allow passage of large vehicles, including 40
foot container trucks and other regular container trucks. Lessor also covenants
that Lessee shall have full right of unrestricted access to the roads, bridges
and paths owned or managed by Lessor, free of additional charge, for all the
usages in connection with its design, construction and operation of the Plant
and all ancillary equipment, infrastructure and facilities on the Plant Site,
including transportation of personnel, raw materials, products and other goods
to and from the Plant Site. Lessor further covenants that Lessee shall have the
right to use, free of additional charge, areas outside the Plant Site reasonably
necessary in connection with the design, construction or operation of the Plant
and all ancillary equipment, infrastructure and facilities on the Plant Site,
including docks, loading and unloading areas and parking areas; provided that
Lessee’s use of such areas outside of the Plant Site shall comply with
Industrial Park Rules.

Section 7.2 Utility Rights. Lessor covenants that Lessee shall have the right to
use, free of charge, the public road adjacent to the Plant Site for the
installation, maintenance, operation, replacement and repair of communication
lines, sewer, water, gas, electric and other utilities and related facilities
for any of the foregoing and for fuel, feedstock and product lines and related
facilities, including any pipe, line or similar distribution network owned by
Lessor or its Affiliates used in connection with such utilities and related
facilities, in each case with a capacity sufficient to serve the needs of the
Plant when operated at rated capacity; provided that Lessee’s use of such public
road shall comply with Industrial Park Rules.

Section 7.3 Drainage Rights. Lessor covenants that Lessee shall have the right,
free of charge, to tap into and use the storm drainage lines and related
facilities located on land outside the battery limit of the Plant Site for the
purpose of draining any and all waste water and storm water runoff from the
Plant; provided that Lessee’s use of such drainage lines and facilities shall
comply with Industrial Park Rules.

ARTICLE VIII

ENVIRONMENTAL MATTERS

Section 8.1 Land Quality Upon Delivery. Prior to the date hereof, the parties
jointly appointed a suitably qualified independent Third Party (an “Assessor”)
to conduct an environmental assessment of the soil and underground water
conditions on and under the Plant Site. The parties agreed to the manner and
scope in which such environmental assessment was to be conducted, and such
assessment will be conducted in accordance with applicable Environmental Laws of
the Republic of China (the “ROC Environmental Standards”) in effect at the time
of the assessment. The findings of such assessment shall be used as the
environmental baseline (the “Original Quality Level”) for the Plant Site. The
parties caused the Assessor to detail all the findings of such assessment in an
environmental assessment report in both the English and Chinese languages. The
assessment includes, among other things, the amount of Hazardous Materials, if
any, present in the soil and underground water on and under the Plant Site,
their likely source and a projection of the amount of Hazardous Materials
leaching onto the Plant Site over time due to existing causes. Lessor shall bear
the cost of such environmental assessment. A copy of the environmental
assessment report will be attached to this Ground Lease as Exhibit 2.

 

7



--------------------------------------------------------------------------------

Section 8.2 Remediation by Lessor.

(a) If the soil and underground water conditions on and under the Plant Site are
not in compliance with the relevant prevailing ROC Environmental Standards,
Lessor shall at its own cost and expense remediate the Plant Site in accordance
with the ROC Environmental Standards. Lessor shall use its reasonable best
efforts to complete the remediation prior to the Delivery Date and in any event
shall conduct and complete the remediation as expeditiously as possible.

(b) Prior to the performance of the remediation, Lessor shall consult Lessee and
formulate a plan for the remediation work, including provisions for the removal,
treatment and proper disposal of Hazardous Materials on or under the Plant Site.
The remediation plan shall reflect the best practices regarding removal and
treatment of Hazardous Materials in the chemical industry. Lessor shall submit
its remediation plan to Lessee for review and comment, and shall revise such
plan to reflect all comments of Lessee (if any). Remediation of the Plant Site
shall be conducted in accordance with the agreed remediation plan.

(c) After completion of the remediation of the Plant Site in accordance with the
remediation plan, the parties shall jointly appoint an Assessor to conduct an
environmental assessment of the Plant Site. The Assessor shall determine the
Original Quality Level of the Plant Site as of the time of the assessment and
whether the Plant Site meets or exceeds ROC Environmental Standards. If the
Assessor determines that any Hazardous Materials on the Plant Site have not been
fully remediated, or that the condition of the Plant Site does not meet or
exceed ROC Environmental Standards, the parties shall follow the procedures set
forth in this Section 8.2 to further remediate the Plant Site until an Assessor
is able to certify that the Plant Site is free of Hazardous Materials and in
compliance with ROC Environmental Standards.

Section 8.3 Remediation During the Term.

(a) If at any time during the term of this Ground Lease, Lessee discovers the
presence of Hazardous Materials on the Plant Site that are caused by operations
outside the Plant Site, Lessor shall at its own cost and expense promptly
remediate such contamination in accordance with the procedures and standards set
forth in Section 8.2.

(b) If at any time during the term of this Ground Lease, Lessee discovers the
presence of Hazardous Materials on the Plant Site that are caused by Lessee’s
operations on the Plant Site, Lessee shall at its own cost and expense promptly
remediate such contamination to the extent it is required to do so under ROC
Environmental Laws.

 

8



--------------------------------------------------------------------------------

(c) Any remediation required by this Section 8.3 shall be conducted in
compliance with ROC Environmental Standards.

Section 8.4 Land Quality Upon End of Term. No later than 10 Business Days after
the expiration of the term of this Ground Lease, the parties shall jointly
appoint an Assessor to conduct an environmental assessment of the soil and
underground water conditions on and under the Plant Site. The parties shall
mutually agree to the manner and scope in which such environmental assessment is
conducted, and such assessment shall be conducted in accordance with ROC
Environmental Standards in effect at the time of the assessment. The parties
shall cause the Assessor to detail all the findings of such assessment in an
environmental assessment report in the English language, which shall, among
other things, specifically detail the amount of Hazardous Materials, if any,
present in the soil and underground water on and under the Plant Site and their
likely source. Lessee shall bear the cost of such environmental assessment. If
the soil and underground water conditions on and under the Plant Site are not in
compliance with the relevant prevailing ROC Environmental Standards, and,
according to the Assessor’s report, such non-compliance was caused by Lessee’s
operations, Lessee shall at its own cost and expense remediate the Plant Site of
conditions it caused as soon as reasonably practicable and in accordance with
ROC Environmental Standards.

ARTICLE IX

EXPROPRIATION AND CASUALTY LOSS

Section 9.1 Expropriation. In the event that the Plant Site is expropriated by a
Governmental Authority or all or part of the Plant is taken by a Governmental
Authority for public or quasi-public use, the compensation for such
expropriation or taking with respect to the Plant Site shall be given to Lessor,
and the compensation with respect to the Plant and any ancillary equipment,
infrastructure and facilities on the Plant Site shall be given to Lessee. In
case of partial expropriation of the Plant Site, the rent shall be reduced in
proportion to the area of the Plant Site expropriated.

Section 9.2 Casualty Damage. If the Plant is materially damaged or destroyed by
fire or other casualty or is in part demolished or materially damaged and
requires restoration, Lessee shall promptly notify Lessor in writing of such
damage or destruction or demolition, generally describing the nature and extent
of such damage or destruction.

Section 9.3 Restoration. In the event of any damage to or destruction of all or
any material part of the Plant, and whether or not the insurance proceeds on
account of such damage or destruction are sufficient for the purpose, Lessee, at
its expense, shall either (i) promptly commence and complete the restoration,
replacement or redevelopment of the damaged portion of the Plant, or (ii) if
Lessee determines to defer restoration, replacement or redevelopment of the
damaged portion of the Plant, Lessee shall place such damaged portion in such
condition as may be required by Applicable Law and to the reasonable
satisfaction of Lessor, so as not to constitute a hazardous condition or public
or private nuisance.

 

9



--------------------------------------------------------------------------------

ARTICLE X

LIENS

Lessor shall not suffer or permit to exist Liens against the Plant Site, the
Plant or any ancillary equipment, infrastructure and facilities by reason of
claims of mechanics, materialmen or similar claimants for work, labor or
materials furnished to the Lessor. In the event any such Lien is filed against
the Plant Site, the Plant or any such ancillary equipment, infrastructure and
facilities, Lessor, within 30 days after the filing thereof, shall institute
proceedings to discharge such Lien, by payment, bonding or otherwise and shall
duly prosecute such proceedings to completion.

ARTICLE XI

TERM AND TERMINATION

Section 11.1 Term. This Ground Lease shall be and remain in full force and
effect for the period commencing on the date on which this Ground Lease is
ratified by the Board of Lessee and ending on the date of completion of
demolition and decommissioning of the Plant or such other date as is mutually
agreed by the parties in writing.

Section 11.2 Termination. Lessee shall have the right to terminate this Ground
Lease if:

(a) The Plant Site is expropriated by a Governmental Authority, or the Plant is
taken by a Governmental Authority for public or quasi-public use;

(b) The Plant is damaged and Lessee elects, in its sole discretion, not to
rebuild;

(c) A portion of the Plant Site is expropriated by a Governmental Authority or a
portion of the Plant is taken by a Governmental Authority for public or
quasi-public use so as to render the remaining portion of the Plant Site or the
Plant, as the case may be, unusable by Lessee for its intended purpose in
Lessee’s commercially reasonable judgment;

(d) an Approval Failure occurs as described in Section 1.4(b); or

(e) The Plant Site is contaminated by Hazardous Materials so as to render the
Plant Site or the Plant unusable by Lessee for its intended purpose in Lessee’s
commercially reasonable judgment.

Lessor and Lessee hereby waive any right they may have to cause the termination
of this Ground Lease, by operation of law or otherwise, except as set forth in
this Section 11.2.

 

10



--------------------------------------------------------------------------------

Section 11.3 Effect of Termination.

(a) Upon the termination or expiration of this Ground Lease, Lessee shall at its
sole cost and expense proceed to remove all above-ground Plant structures and
any below-ground foundations or other structures (other than the pilings
introduced to the Plant Site prior to the date hereof to reinforce the
underground structure) in a good and workmanlike manner and in compliance with
Applicable Laws.

(b) Upon the termination or expiration of this Ground Lease, all rights and
obligations under this Ground Lease shall terminate except to the extent set
forth otherwise in this Section 11.3. The provisions of Article XIII,
Section 15.1, Section 15.3, Section 15.4 Section 15.7 and Section 15.8, and
Sections 1 (Agreement Interpretation), 4 (Notices), 6 (No Consequential or
Special Damages) and 9 (Public Announcements), in each case of Appendix B, as
well as any definitions in Appendix A necessary to understand the surviving
provisions, shall survive termination of this Ground Lease. Termination of this
Ground Lease shall not alter the then-existing claims, if any, of any party for
breaches of this Ground Lease occurring prior to the termination date and the
obligations of the parties with respect thereto shall survive termination. If
Lessee terminates this Ground Lease pursuant to Section 11.2, such termination
shall not result in additional liability of any kind for Lessee as a result of
such termination.

ARTICLE XII

DEFAULT AND REMEDIES

Section 12.1 Lessee Default. It shall constitute a default by Lessee (a “Lessee
Default”) if Lessee fails to timely pay any undisputed invoiced amount in
accordance with the provisions of Article III, which failure continues for more
than 30 days following receipt of written notice to Lessee that such invoiced
amount is past due. Upon the occurrence of a Lessee Default, Lessor may, at its
option and as its sole remedy (other than its right to receive payment in full
for all amounts due hereunder), require Lessee to pay interest on the amount due
and unpaid at the Default Rate thereon.

Section 12.2 Lessor Default. It shall constitute a default by Lessor (a “Lessor
Default”) if Lessor fails to timely perform any obligations of Lessor under this
Ground Lease, which failure continues and remains uncured for more than 30 days
after written notice from Lessee to Lessor. Upon the occurrence of a Lessor
Default, in addition to all other remedies available at law and set forth in
this Ground Lease, Lessee shall be entitled to equitable relief in accordance
with Section 5 of Appendix B.

 

11



--------------------------------------------------------------------------------

ARTICLE XIII

INDEMNITY

Section 13.1 Indemnification by Lessor for Environmental Matters. Lessor shall
indemnify, defend and hold Lessee, its Affiliates, shareholders and its
shareholders’ Affiliates and its and their officers, board members, directors,
employees, agents, consultants and representatives, harmless from and against
all Losses of whatsoever kind or character (including Losses arising out of or
related to investigations by Governmental Authorities, remediation work ordered
by a Governmental Authority, demanded by Third Parties or pursuant to
Section 8.2, and costs and expenses of further investigations, fines and
penalties), to the extent arising out of or in connection with any Hazardous
Material in the soil or underground water on or under the Plant Site on or prior
to the Delivery Date, or brought or created on the Plant Site by Lessor, its
Affiliate or any Third Party after the Delivery Date, except to the extent such
Losses were caused by the gross negligence or willful misconduct of Lessee.

Section 13.2 Indemnification by Lessee for Environmental Matters. Lessee shall
indemnify, defend and hold Lessor, its Affiliates and its and their officers,
directors, employees, agents, consultants and representatives, harmless from and
against all Losses of whatsoever kind or character (including Losses arising out
of or related to investigations by Governmental Authorities, remediation work
ordered by a Governmental Authority or demanded by Third Parties, and costs and
expenses of further investigations, fines and penalties), to the extent arising
out of or in connection with any Hazardous Material in the soil or underground
water on or under the Plant Site that is attributable to Lessee’s or its
employees’, agents’ or contractors’ conduct, management, use or occupancy of the
Plant Site after the date that the Assessor certifies that the Plant is free of
Hazardous Materials and in compliance with ROC Environmental Standards in
accordance with Section 8.2(c), except to the extent such Losses were caused by
the gross negligence or willful misconduct of Lessor.

Section 13.3 Mutual Indemnification. Lessee and Lessor (an “Indemnitor”) shall,
without duplication, indemnify, defend and hold the other (the “Indemnitee”)
harmless from and against any and all claims by or on behalf of anyone arising
from Indemnitor’s or its employees’, agents’ or contractors’ conduct,
management, use or occupancy of the Plant Site, or any work or thing whatsoever
done by Indemnitor or any Third Party present on the Plant Site through direct
or indirect sanction of Indemnitor (other than Indemnitee and Indemnitee’s
employees, agents, contractors, invitees and licensees), or arising from any
breach or default on the part of Indemnitor in the performance of any covenant
or agreement on the part of Indemnitor to be performed under this Ground Lease,
or arising from any grossly negligent or wrongful act or omission of Indemnitor
or its employees, agents or contractors occurring during the term of this Ground
Lease in, on or about the Plant Site, and from and against all Losses, incurred
in or in connection with any such claim or action or proceeding brought thereon.
If any conduct giving rise to an indemnity obligation results from the joint
acts or omissions of both parties, the duty of indemnification hereunder shall
be in proportion to the allocable share of the total conduct attributable to
each party.

Section 13.4 Indemnification Procedures. All claims for indemnification under
this Article XIII shall be asserted and resolved in accordance with the
procedures set forth in Section 7 of Appendix B.

 

12



--------------------------------------------------------------------------------

ARTICLE XIV

FORCE MAJEURE

Section 14.1 Excuse for Force Majeure. If, because of Force Majeure, Lessor or
Lessee is rendered wholly or partly unable to perform its obligations under this
Ground Lease (other than any obligation to pay money), that party shall be
excused from whatever performance is affected by the Force Majeure event (other
than any obligation to pay money) to the extent so affected, provided that:

(a) The non-performing party, within 48 hours (unless a shorter time frame is
required by the circumstances and otherwise subject to all Applicable Laws)
after the occurrence of the Force Majeure gives the other party written notice
describing the particulars of the occurrence;

(b) The non-performing party uses its reasonable best efforts to remedy its
inability to perform (provided, however, that no party shall be required to
settle any strike, walkout, lockout or other labor dispute on terms which, in
the sole judgment of the party involved in the dispute, are contrary to its
interest, it being understood that the settlement of strikes, walkouts, lockouts
or other labor disputes shall be at the sole discretion of the party having the
difficulty); and

(c) When the non-performing party is able to resume performance of its
obligations under this Ground Lease, that non-performing party shall give the
other party written notice to that effect and shall resume such performance.

Section 14.2 Change in Applicable Law. In the event that a party is unable to
perform any duty or obligation hereunder due to changes in any Applicable Law,
the parties shall negotiate in good faith an amendment to this Ground Lease that
would allow such party to continue to perform substantially as required by this
Ground Lease and to comply with such change in the Applicable Laws.

ARTICLE XV

MISCELLANEOUS PROVISIONS

Section 15.1 General Provisions. The provisions set forth in Appendix B shall
apply to this Ground Lease.

Section 15.2 Lessor Representations and Warranties. In addition to the
representations and warranties set forth in Section 3 of Appendix B, Lessor
represents and warrants to Lessee on the date hereof and on the Delivery Date
that:

(a) Lessor owns lawful title to or has the right to sublease the Plant Site free
and clear of any Lien, and Lessor has the right to use the IDB Portion for
commercial purposes, including the Permitted Purposes. The Plant Site Map
accurately depicts the boundaries of the Plant Site, IDB Portion and the
Optional Plant Site as registered with the appropriate Governmental Authorities
of the Republic of China in accordance with

 

13



--------------------------------------------------------------------------------

Applicable Law. Lessor has all the right, power and authority, has taken all
necessary action, including the payment of all Taxes and fees to which it is
liable, and has obtained all required approvals of all Governmental Authorities
and all other required consents and permits to lease the Plant Site and the
Optional Plant Site to Lessee upon the terms and subject to the conditions of
this Ground Lease. All such approvals, permits and authorizations are in full
force and effect. No violations have been recorded or alleged in respect of any
such approvals, permits and authorizations, and no proceeding is pending or, to
the knowledge of Lessor, threatened or contemplated with respect to the
revocation or limitation of such approvals, permits and authorizations.

(b) The Plant Site has been developed, operated and maintained in full
compliance with ROC Environmental Standards, and does not violate any applicable
ROC Environmental Standards. There has been no contamination of soil and
underground water on and under the Plant Site. All Hazardous Materials on and
under the Plant Site have been handled and disposed of in accordance with
applicable ROC Environmental Standards.

(c) Lessor is not engaged in or a party to or, threatened with or subject to any
action, proceedings, investigation or legal, administrative, arbitration or
other method of settling disputes or disagreements relating to the Plant Site.

Section 15.3 Governing Law. This Ground Lease and the rights and duties of the
parties arising out of this Ground Lease shall be governed by, and construed in
accordance with, the applicable laws of the Republic of China, without reference
to the conflict of applicable laws and rules thereof that would direct the
application of the laws of another jurisdiction.

Section 15.4 Dispute Resolution. The parties shall use their reasonable best
efforts to resolve all disputes relating to this Ground Lease by good faith
negotiations. If either party gives notice to the other party that a dispute has
arisen, and the parties are unable within 10 Business Days of such notice to
resolve the dispute, then it shall be referred to an officer of each of Lessor
and Lessee, in each case that is not on the Board of Lessee. If such officers
are unable within 20 Business Days to resolve the dispute, then it shall be
referred to an executive officer of each party or its Affiliate (or in the case
of Project Company, of KP Investment or its Affiliate) with decision-making
authority of Lessee and Lessor who have not previously been involved in the
dispute. If these individuals are unable within 20 Business Days to resolve the
dispute, then either party may submit the dispute to mediation in accordance
with the provisions of Appendix C. Any dispute not resolved through mediation in
accordance with the provisions of Appendix C shall be finally resolved by
arbitration in accordance with the provisions of Appendix C.

Section 15.5 Ethical Business Practices. The parties shall comply with the
provisions of Appendix D.

 

14



--------------------------------------------------------------------------------

Section 15.6 Execution and Ratification. The parties acknowledge and agree that
the Preparatory Office for Lessee shall execute this Ground Lease for and on
behalf of Lessee. This Lease shall be effective upon the ratification of this
Ground Lease by the Board of Lessee.

Section 15.7 Conflicting Provisions. The several parts of, and attachments to,
this Ground Lease are intended to be interpreted as mutually explanatory of one
another. In the case of any conflict or inconsistency between or among the body
of this Ground Lease or Appendix A, on the one hand, and any other Appendix or
Exhibit, on the other hand, the provisions of the body of this Ground Lease and
Appendix A shall govern. In the case of any other conflict or inconsistency
between or among the provisions of the body of this Ground Lease or any
Appendix, the provision addressing the matter in more detail shall govern.

Section 15.8 Language. This Ground Lease shall be written in both the Chinese
and English languages. Both languages shall have equal authenticity; provided,
however, in the event of conflict between the different versions, the English
language version shall control.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Ground Lease to be executed by
their duly authorized representatives as of the date first written above.

 

FORMOSA PETROCHEMICAL CORPORATION By:  

/s/ Tsao Mihn

  Tsao Mihn   President For and on behalf of LOGO [g498443g07n32.jpg] (KRATON
FORMOSA POLYMERS CORPORATION)

The Preparatory Office for LOGO [g498443g64q49.jpg]

LOGO [g498443g55q96.jpg] , also known as Kraton Formosa Polymers Corporation

By:  

/s/ Michael S. Wong

  Michael Wong   Authorized Representative By:  

/s/ Hsi-Tse Li

  Hsi-Tse Li   Authorized Representative

[Signature Page to Ground Lease]



--------------------------------------------------------------------------------

I hereby confirm that this Ground Lease has been ratified at a duly convened
meeting or pursuant to a written consent of the Board of LOGO
[g498443g97g69.jpg] , also known as Kraton Formosa Polymers Corporation, as of
April 1, 2013. LOGO [g498443g15u33.jpg] (KRATON FORMOSA POLYMERS CORPORATION)
By:  

/s/ Michael S. Wong

  Michael Wong   President

[Signature Page to Ground Lease]



--------------------------------------------------------------------------------

APPENDIX A

Definitions

“Affiliate” of any Person means any other Person directly or indirectly
controlling, directly or indirectly controlled by or under direct or indirect
common control with such Person. As used in this definition, the term “control,”
“controlling” or “controlled by” means the possession, directly or indirectly,
of the power either to (a) vote 50% or more of the securities or interests
having ordinary voting power for the election of directors (or other comparable
controlling body) of such Person or (b) direct or cause the direction of the
actions, management or policies of such Person, whether through the ownership of
voting securities or interests, by contract or otherwise, excluding in each
case, any lender of such Person or any Affiliate of such lender. Notwithstanding
the foregoing, in no event shall Lessee be deemed to be an Affiliate of KP
Investment or any of its Affiliates or Lessor or any of its Affiliates.

“Applicable Law” means any constitution, law, statute, ordinance, order,
injunction, rule, regulation or Authorization of any Governmental Authority
(excluding any such legislative, judicial or administrative body or
instrumentality acting in any capacity as a lender, guarantor or mortgagee)
applicable to a party or its Affiliate or the subject matter of this Agreement.

“Approval Failure” has the meaning set forth in Section 1.4(b).

“Arbitral Tribunal” has the meaning set forth in Section 4.1 of Appendix C.

“Assessor” has the meaning set forth in Section 8.1.

“Authorizations” means licenses, certificates, permits, orders, approvals,
determinations, variances, franchises and authorizations from Governmental
Authorities.

“Board” means the representatives of the Directors of Lessee comprised of three
Kraton Directors Representatives and three FPCC Directors Representatives.

“Business Day” means a day of the year that is not a Saturday, Sunday or other
day on which the banks are generally closed in the Republic of China.

“Business Tax” has the meaning set forth in Section 3.1.

“Construction Contractor” means the Third Party construction contractor retained
by Lessee to construct the Plant.

“Country of Jurisdiction” has the meaning set forth in Section 4.14 of Appendix
C.

“Default Rate” means a per-annum rate of interest equal to the lesser of
(a) LIBOR plus 1,000 or (b) the maximum rate of interest permitted to be charged
by Applicable Law.

“Delivery Date” has the meaning set forth in Section 2.1.

 

Appendix A-1



--------------------------------------------------------------------------------

“Directors” means each of KP Investment and Lessor in its capacity as a director
of Lessee.

“Dispute” has the meaning set forth in Section 2.1 of Appendix C.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other restrictions of
any Governmental Authority of the Republic of China relating to the environment,
or to handling, storage, emissions, discharges, releases or threatened
emissions, discharges or releases of Hazardous Materials into the environment,
including ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment or
disposal of any Hazardous Materials.

“Expert” has the meaning set forth in Section 5.1 of Appendix C.

“Expert Matters” has the meaning set forth in Section 5.2 of Appendix C.

“First Party” has the meaning set forth in Section 4.11(b) of Appendix C.

“Force Majeure” means any occurrence, whether of the kind herein enumerated or
otherwise, that is not within the reasonable control of the Person claiming the
right to delay performance on account of such occurrence including, to the
extent that the foregoing standard is met, acts of God, acts of the public
enemy, acts of a Governmental Authority, insurrections, wars or war-like action
(whether actual and pending or expected), arrests or other restraints of
government (civil or military), blockades, embargoes, strikes, lock-outs, labor
unrest or disputes, unavailability of labor or materials, epidemics, landslides,
lightning, earthquakes, fires, hurricanes, storms, floods, wash-outs,
explosions, civil disturbance or disobedience, riot, sabotage, terrorism,
threats of sabotage or terrorism.

“FPCC” means Formosa Petrochemical Corporation, a company limited by shares
incorporated in the Republic of China and its permitted successors and assigns.

“FPCC Directors Representative” means any representative appointed to the Board
by Lessor in its capacity as a Director of Lessee.

“Governmental Authority” means any foreign, federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof) having jurisdiction as to the matter in question.

“Government Official” means and includes (i) any officer or employee of a
federal, regional or municipal government or any department, agency or
instrumentality thereof; (ii) any officer or employee of a state-owned entity;
(iii) any Person acting in an official capacity for or on behalf of a
government, any department, agency of instrumentality thereof, or any
state-owned entity; (iv) any officer or employee of a public international
organization; (v) any candidate for a political office; or (vi) any political
party or official thereof.

“Ground Lease” has the meaning set forth in the Preamble.

 

Appendix A-2



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) any substance, emission or material, including
asbestos, now or hereafter defined as, listed as or specified in the laws of the
Republic of China as a “regulated substance,” “hazardous substance,” “toxic
substance,” “pesticide,” “hazardous waste,” “hazardous material” or any similar
or like classification or categorization under any Environmental Law including
by reason of ignitability, corrosivity, reactivity, carcinogenicity or
reproductive or other toxicity of any kind, (b) any products or substances
containing petroleum, asbestos or polychlorinated biphenyls or (c) any
substance, emission or material determined to be hazardous or harmful; provided
that Hazardous Materials shall exclude the feedstocks used to produce HSBC,
including butadiene and hydrogen, as well as HSBC or any other product produced
by the Plant.

“HSBC” means hydrogenated styrenic block copolymers and related products of the
type SEBS and SEPS.

“HSE Policy” means the health, safety and environmental policy of Lessee
included in Exhibit E to the Shareholder Agreement.

“IDB” means the Industrial Development Bureau.

“ICC” has the meaning set forth in Section 3.5 of Appendix C.

“ICC Centre” has the meaning set forth in Section 5.3(e) of Appendix C.

“ICC Rules” has the meaning set forth in Section 3.5 of Appendix C.

“IDB Portion” has the meaning set forth in Section 1.2(a).

“Indemnitee” has the meaning set forth in Section 13.3.

“Indemnitor” has the meaning set forth in Section 13.3.

“Industrial Park Rules” has the meaning set forth in Section 1.2(c).

“International Anti-Bribery Convention” has the meaning set forth in Section 2.1
of Appendix D.

“KFPC” has the meaning set forth in Exhibit 4.

“KP Investment” means KP Investment BV, a company organized under the laws of
the Netherlands and its permitted successors and assigns.

“Kraton Directors Representative” means any representative appointed to the
Board of Project Company by KP Investment in its capacity as a Director of
Lessee.

“Lease Fee” has the meaning set forth in Section 3.1.

“Lease Option” has the meaning set forth in Section 1.2(b).

“Lessee” has the meaning set forth in the Preamble.

 

Appendix A-3



--------------------------------------------------------------------------------

“Lessee Default” has the meaning set forth in Section 12.1.

“Lessor” has the meaning set forth in the Preamble.

“Lessor Default” has the meaning set forth in Section 12.2.

“Liabilities” means any and all liabilities, obligations and commitments of any
nature whatsoever, whether based on common law or statute or arising under
written contract or otherwise, known or unknown, fixed or contingent, real or
potential, tangible or intangible, now existing or hereinafter arising.

“LIBOR” means the London Inter-Bank Offering Rate for a month as indicated in
the Telerate page 3750 at 11:00 a.m. (London time) on the first day of the
applicable period or, if commercial banks are not open for international
operations in London on such day, the rate on the next day on which banks in
London are open for international operations; provided that LIBOR shall be
adjusted on the 31st day of each applicable period to the then-current rate as
provided above.

“Lien” means any mortgage, lien, pledge, charge or security interest, any lien
for taxes or assessments, builder, mechanic, warehouseman, materialman,
contractor, workman, repairman or carrier lien or other similar liens.

“Losses” means all suits, actions, Liabilities, legal proceedings, claims,
demands, losses, costs and expenses of whatsoever kind or character, including
reasonable attorneys’ fees and expenses.

“Mailiao Industrial Park” means the Formosa Plastics Group Industrial Zone
located in Mailiao, Yun Lin County, Republic of China.

“Multi-Party Arbitration” has the meaning set forth in Section 7.1 of
Appendix C.

“Notice” has the meaning set forth in Section 4 of Appendix B.

“Notice of Dispute” has the meaning set forth in Section 2.2 of Appendix C.

“OFAC” has the meaning set forth in Section 3.5 of Appendix D.

“Option Period” has the meaning set forth in Section 1.6.

“Option Plant Site” has the meaning set forth in Section 1.6.

“Organizational Documents” means, with respect to any Person at any time, such
Person’s certificate or articles of incorporation, by-laws, memorandum and
articles of association, certificate of formation of limited liability company,
limited liability company agreement and other similar organizational or
constituent documents, as applicable, in effect at such time.

“Original Quality Level” has the meaning set forth in Section 8.1.

“Other Dispute” has the meaning set forth in Section 7.1 of Appendix C.

 

Appendix A-4



--------------------------------------------------------------------------------

“party” and “parties” means the signatories to this Ground Lease.

“Permitted Purposes” has the meaning set forth in Section 1.2(c).

“Person” means any individual, firm, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of entity
or organization.

“Plant” means the facility owned by Lessee that will be situated on the Plant
Site for the production of HSBC and related products.

“Plant Site” means the portion of the Mailiao Industrial Park described on the
Plant Site Map, and on which the Plant will be located.

“Plant Site Map” has the meaning set forth in Section 1.1.

“Pre-Arbitral Referee Procedure” has the meaning set forth in Section 4.3 of
Appendix C.

“Prohibited Person” has the meaning set forth in Section 3.5 of Appendix D.

“Project Company” means LOGO [g498443g45z10.jpg] , also known as Kraton Formosa
Polymers Corporation, a limited liability company organized in the Republic of
China.

“reasonable best efforts” means best efforts consistent with reasonable
commercial practice and without payment or incurrence of unreasonable expense or
the requirement to engage in litigation.

“ROC Environmental Standards” has the meaning set forth in Section 8.1.

“Second Party” has the meaning set forth in Section 4.11(b) of Appendix C.

“Shareholder Agreement” means the Shareholder Agreement of LOGO
[g498443g99c87.jpg] , also known as Kraton Formosa Polymers Corporation, dated
as of the date hereof, by and between KP Investment and Lessor, as the same may
be amended, supplemented, modified, renewed or extended from time to time by
agreement of the parties thereto.

“Supplier” has the meaning set forth in Exhibit 4.

“Taxes” means all taxes or similar charges, fees, levies or other assessments
imposed by any Governmental Authority, including income, gross receipts, excise,
property, sales, use, transfer, payroll, license, ad valorem, value added,
withholding, social security, national insurance (or other similar contributions
or payments), franchise, severance and stamp taxes (including any interest,
fines, penalties or additions attributable to, or imposed on or with respect to,
any such taxes, charges, fees, levies or other assessments).

“Third Party” means any Person other than KP Investment, Lessee or Lessor or an
Affiliate of any of them.

 

Appendix A-5



--------------------------------------------------------------------------------

“Transaction Documents” means each agreement executed and delivered in
connection with the transactions contemplated by the Shareholder Agreement,
including the agreements listed in Appendix A-1 to the Shareholder Agreement.

“Transfer Option” has the meaning set forth in Section 1.2(b).

“U.S. Anti-Bribery Laws” has the meaning set forth in Section 2.1 of Appendix D.

“Utilities Infrastructure” has the meaning set forth in Section 5.1.

 

Appendix A-6



--------------------------------------------------------------------------------

APPENDIX B

Miscellaneous Provisions

Section 1. Agreement Interpretation. In construing this Agreement: (a) no
consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Agreement and not as an aid to construction and shall not be
interpreted to limit or otherwise affect the provisions of this Agreement or the
rights and other legal relations of the parties hereto; (b) no consideration
shall be given to the fact or presumption that either party had a greater or
lesser hand in drafting this Agreement; (c) examples shall not be construed to
limit, expressly or by implication, the matter they illustrate; (d) the word
“includes” and its syntactic variants mean, unless otherwise specified,
“includes, but is not limited to” and corresponding syntactic variant
expressions; (e) words such as “herein,” “hereby,” “hereafter,” “hereof,”
“hereto” and “hereunder” refer to this Agreement as a whole and not to any
particular article, section or provision of this Agreement; (f) whenever the
context requires, the plural shall be deemed to include the singular, and vice
versa; (g) each gender shall be deemed to include the other gender, when such
construction is appropriate; (h) all of the Appendices, Exhibits and Schedules
referred to in this Agreement are part of this Agreement and each Appendix,
Exhibit and Schedule is hereby incorporated into the body of the Agreement as if
set forth in full therein; (i) references to a Person are also to its permitted
successors and permitted assigns; (j) all references in this Agreement to
Appendices, Exhibits, Schedules, Articles and Sections refer to the
corresponding Appendices, Exhibits, Schedules, Articles and Sections of this
Agreement unless expressly provided otherwise; (k) unless expressly stated
otherwise, the word “or” is not exclusive; (l) all references to “US$” or
“Dollars” means United States Dollars, and all references to “NT$” means New
Taiwan Dollars; and (m) unless otherwise expressly provided herein, any
agreement, instrument or Applicable Law defined or referred to herein means such
agreement, instrument or Applicable Law as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of Applicable Laws) by succession of comparable
successor Applicable Laws and reference to all attachments thereto and
instruments incorporated therein.

Section 2. Negotiation and Preparation Costs. Each party shall bear the costs
and expenses incurred by it in connection with the negotiation, preparation and
execution of this Agreement and other documents referred to herein.

Section 3. Representations and Warranties. Each party hereby represents and
warrants that each of the following statements is true, accurate and not
misleading as of the date of execution and the date of ratification of this
Agreement:

(a) Organization and Authority. It has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with all necessary power and authority to enter into, deliver and
perform all its obligations under this Agreement.

(b) Due Authorization; Enforceability. This Agreement has been duly authorized
and constitutes the legal, valid, and binding obligations of it, enforceable
against it in accordance with its terms. It has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
to perform its obligations under this Agreement.

 

Appendix B-1



--------------------------------------------------------------------------------

(c) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated by this
Agreement will, directly or indirectly (with or without notice or lapse of time)
(1) contravene, conflict with, or result in a violation of (i) any provision of
its Organizational Documents or (ii) any resolutions adopted by its board of
directors or its stockholders or other governing body or (2) contravene,
conflict with, or result in a violation of, or give any Governmental Authority
or other Person the right to challenge any of the transactions contemplated by
this Agreement or to exercise any remedy or obtain any relief under any
Applicable Law or any order to which it or its Affiliates may be subject.

(d) Consents and Notices. It is not required to give any notice to or obtain any
approval, consent, ratification, waiver or other authorization of any Person
(including any Authorization) in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the transactions
contemplated by this Agreement.

Section 4. Notices. Wherever provision is made for the giving or issuance of any
notice, instruction, consent, approval, certificate or determination by any
Person (each, a “Notice”), unless otherwise specified, such communication shall
be in writing and shall not be unreasonably withheld or delayed. All Notices
shall be given to a party at the physical address or facsimile number specified
on Schedule 1 to this Agreement or as such party shall at any time otherwise
specify by like notice to each other party to this Agreement. Each such Notice
shall be effective (a) if given by facsimile, at the time such appropriate
confirmation of receipt is received by the sender (or, if such time is not
during regular business hours of a Business Day, at the beginning of the next
such Business Day), and (b) if given by mail or courier, upon receipt or refusal
of service at the address specified for each party on Schedule 1 to this
Agreement.

Section 5. Specific Performance. The parties acknowledge and agree that in the
event of an actual or threatened breach of the covenants and agreements of the
parties set forth in this Agreement, or due to the length of time required to
resolve a dispute pursuant to the dispute resolution procedures applicable to
this Agreement, monetary damages may be inadequate to fully remedy the actual or
threatened injury. Therefore, without limiting any other remedy available under
equity, at law, under this Agreement or pursuant to the dispute resolution
procedures applicable to this Agreement, all parties expressly agree that an
injunction, restraining order, specific performance and other forms of equitable
relief shall be available to the non-breaching party, and the breaching party
shall not claim as a defense thereto that there is an adequate remedy at law or
through the dispute resolution process. The party seeking an injunction,
retraining order, specific performance or other equitable relief shall not be
required to post a bond unless required by Applicable Law.

Section 6. No Consequential or Special Damages. Except as otherwise expressly
provided in this Agreement, no party nor any of its Affiliates shall be liable
under this Agreement or under any other document entered into or otherwise for
lost profits or exemplary, special, punitive, indirect, remote, speculative or
consequential damages (including lost profits, opportunity costs or damages
based upon multiples of earnings or other financial or operational measures),
whether in tort (including negligence or gross negligence), strict liability, by
contract or statute, and whether foreseeable or unforeseeable.

 

Appendix B-2



--------------------------------------------------------------------------------

Section 7. Indemnification Procedures. All claims for indemnification under this
Agreement shall be asserted and resolved in accordance with Section 7 of
Appendix B to the Shareholder Agreement.

Section 8. Complete Agreement; Disclaimer. This Agreement together with each
other Transaction Document to which the parties are signatory, taken together,
constitute the entire agreement of the parties relating to the subject matter of
this Agreement and supersede all prior contracts, agreements or understandings
with respect to the subject matter hereof and thereof, both oral or written.
EACH PARTY AGREES THAT (A) THE OTHER PARTY (AND THEIR AGENTS AND
REPRESENTATIVES) HAS NOT MADE ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT TO OR WITH SUCH PARTY RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF OTHER THAN AS REDUCED IN WRITING IN THIS AGREEMENT OR IN ANOTHER
EXECUTED AND DELIVERED TRANSACTION DOCUMENT, AND (B) SUCH PARTY HAS NOT RELIED
UPON ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT TO OR WITH THE OTHER
PARTY RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, OTHER THAN THOSE
REDUCED IN WRITING IN THIS AGREEMENT OR IN ANOTHER EXECUTED AND DELIVERED
TRANSACTION DOCUMENT.

Section 9. Public Announcements. No party shall, except as required by
Applicable Law or the rules of any recognized national stock exchange, cause any
public announcement to be made regarding this Agreement. In the event that a
party shall be required to cause such a public announcement to be made pursuant
to any Applicable Law or the rules of any recognized national stock exchange, it
shall use commercially reasonable efforts to provide the other party at least
two Business Day’s prior written notice of such announcement.

Section 10. Time is of the Essence; Performance Extended to Next Business Day.
Time is of the essence in each and every provision of this Agreement.
Notwithstanding any deadline for payment, performance, notice or election under
this Agreement, if such deadline falls on a date that is not a Business Day,
then the deadline for such payment, performance, notice or election will be
extended to the next succeeding Business Day.

Section 11. Assignment. This Agreement shall bind and enure to the benefit of
the parties, their respective successors and permitted assigns. Except as
expressly otherwise provided in this Agreement, no party may assign or transfer
its interest or obligations herein without the prior written consent of the
other party, which may be withheld in such party’s sole discretion.

Section 12. Amendment. This Agreement may not be amended, modified or altered
except by an instrument in writing signed on behalf of each party.

Section 13. Severability. In the event that any provision of this Agreement is
held to be unenforceable or invalid by any court of competent jurisdiction, the
parties shall negotiate an equitable adjustment to the provisions of this
Agreement with a view to effecting, to the extent possible, the original purpose
and intent of this Agreement, and the validity and enforceability of the
remaining provisions shall not be affected thereby.

 

Appendix B-3



--------------------------------------------------------------------------------

Section 14. Waiver; Cumulative Rights and Remedies. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the party waiving compliance. The failure
of a party at any time to strictly enforce any provision of this Agreement shall
in no way affect its right thereafter to require performance thereof, nor shall
the waiver of any breach of any provision of this Agreement be taken or held to
be a waiver of any succeeding breach of any such provision or as a waiver of the
provision itself. Unless otherwise specified herein, the rights and remedies
provided in this Agreement are cumulative and the exercise of any one right or
remedy by any party shall not preclude or waive its right to exercise any or all
other rights or remedies.

Section 15. Interest Calculation. Except as otherwise expressly provided in this
Agreement, interest shall accrue on any unpaid and outstanding amount from the
time such amount is due and payable through the date upon which such amount,
together with accrued interest thereon, is paid in full. Interest shall accrue
at a per annum rate equal to the Default Rate, compounded quarterly.

Section 16. Further Assurances. From time to time, each party agrees to promptly
execute and deliver such additional documents, and will provide such additional
information and assistance, as any party may reasonably require to effect the
terms of this Agreement.

Section 17. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single agreement to which no party shall be bound
until all parties have executed a counterpart. Signatures transmitted by
facsimile or as emailed PDF copies shall be binding as originals so long as the
Agreement is transmitted in its entirety, and each party hereby waives any
defenses to the enforcement of the terms of this Agreement sent by facsimile or
emailed PDF based upon the manner of transmission or form of signature
(electronic, facsimile or “ink original”).

 

Appendix B-4



--------------------------------------------------------------------------------

APPENDIX C

Dispute Resolution Procedures

Section 1. [Reserved]

Section 2. Generally; Notice of Dispute and Response.

2.1 The parties shall resolve all disputes, controversies and claims arising out
of, relating to or in connection with this Agreement or the operations carried
out under this Agreement, including the construction, existence, validity,
enforceability, enforcement, breach and termination of this Agreement (a
“Dispute”), exclusively in accordance with this Appendix C.

2.2 Either party may notify the other party in writing of any Dispute (a “Notice
of Dispute”). Such Notice of Dispute shall (a) specify the nature of such
Dispute, (b) include a statement of such party’s position with regard to such
Dispute and (c) identify whether such Dispute is an Expert Matter.

Section 3. Settlement of Disputes by Negotiation.

3.1 Within five Business Days after the receipt by a party of a Notice of
Dispute, the parties shall schedule a meeting to be held at a place as the
parties may mutually agree. Such meeting shall be held within 10 Business Days
after the receipt by a party of a Notice of Dispute, and may be held by video
conference or telephone conference. The meeting shall be attended by senior
management level personnel of each of the parties who have not previously been
directly engaged in asserting or responding to such Dispute. Such persons shall
attempt in good faith and a commercially reasonable manner to negotiate a
resolution of such Dispute, which negotiations may entail the involvement of,
and meetings attended by, additional senior management level personnel senior to
such persons.

3.2 If such senior management level personnel shall not have negotiated a
resolution to such Dispute within 60 days after such Notice of Dispute was
delivered, then the Chief Executive Officer, or a senior executive officer
designated by the Chief Executive Officer (or equivalent) with full
decision-making authority with respect to such Dispute and the dispute
resolution process, of each ultimate parent company of each of the parties shall
meet at a mutually agreed location, and such Persons shall attempt in good faith
and a commercially reasonable manner to negotiate a resolution of such Dispute
before these procedures may be deemed to have been exhausted.

3.3 If such Dispute is resolved pursuant to Section 3.1 or 3.2 of this Appendix
C, one or more parties shall be directed (in as comprehensive detail as
reasonably practicable) to take the actions necessary to carry out such
resolution. Each party shall have a commercially reasonable time in which to
take such actions.

3.4 All negotiations pursuant to Sections 3.1 through 3.3 of this Appendix C,
including any Notice of Dispute, shall be confidential and shall be treated as
compromise and settlement negotiations, and no oral or documentary
representations made by either party during such negotiations shall be
admissible for any purpose in any subsequent proceedings.

 

Appendix C-1



--------------------------------------------------------------------------------

3.5 If any Dispute is not resolved following negotiation pursuant to Sections
3.1 through 3.3 of this Appendix C, the parties shall submit the matter to
settlement proceedings under the ADR Rules of the International Chamber of
Commerce (the “ICC”) in force as from 1 July 2001 (the “ICC Rules”) or, if such
ICC Rules are no longer in force, such rules of the ICC that replaced the ICC
Rules, or if no such rules exist, as agreed by the parties.

Section 4. Resolution of Disputes by Arbitration.

4.1 ICC Rules Apply. Except in the case of an Expert Matter or as provided in
Section 4.2 of this Appendix C, if any Dispute has not been settled pursuant to
Section 3 of this Appendix C within 60 days following the filing by a party of a
Request for ADR under the ICC Rules (or within such other period as the parties
may agree in writing), such Dispute shall be finally settled under the ICC Rules
by three arbitrators appointed in accordance with the ICC Rules (an “Arbitral
Tribunal”), which arbitration shall be administered by the ICC. Each arbitrator
shall be fluent in the English language. To the extent that the ICC Rules are in
conflict with any provision of this Section 4, the provisions of this Section 4
shall prevail.

4.2 Disputes Before Sole Arbitrator. A Dispute shall be referred to a sole
arbitrator if (a) the amount in dispute (representing the aggregate of the
claim, counterclaim and any set-off defense) does not exceed US$5,000,000,
(b) the parties so agree or (c) it is a case of exceptional urgency. In such
case, the award shall be made within six months after the date on which the sole
arbitrator is appointed; provided that such time limit may be extended if
(i) the parties agree or (ii) the sole arbitrator or the International Court of
Arbitration of the ICC determine that the interest of justice so requires. The
sole arbitrator shall use his best efforts to issue the award within such time
period. Failure to adhere to such time limit shall not be a basis for
challenging the award.

4.3 Pre-Arbitral Referee Procedure. Each party shall have the right to have
recourse to, and shall be bound by, the pre-arbitral referee procedure of the
ICC in accordance with its 1990 Rules for a Pre-Arbitral Referee Procedure (the
“Pre-Arbitral Referee Procedure”).

4.4 Place of Arbitration. The place of arbitration shall be Singapore or at such
other place as the parties shall mutually agree in writing.

4.5 Language. The arbitration proceedings shall be conducted in the English
language (provided that any person participating in the arbitration may speak
through a translator) and all written submissions, awards and the reasons
supporting them shall be in English. Any materials submitted in a language other
than English shall be accompanied by a certified English translation.

4.6 Performance Not Suspended. Subject to any provision of this Agreement to the
contrary and any provisional order to the contrary, each party shall continue to
perform its obligations under this Agreement during the continuation of the
resolution of any Dispute pursuant to this Section 4.

4.7 Costs of Arbitration. Each party shall, in the first instance, bear its own
costs and fees of, and occasioned by, the arbitration (including attorneys’
fees) and shall share the advance on costs and fees in such proportion as shall
be provisionally determined by the ICC.

 

Appendix C-2



--------------------------------------------------------------------------------

Thereafter, the parties’ costs and the costs of the arbitration (including
attorneys’ fees and other arbitration costs of a party) shall be borne in the
manner determined by the relevant Arbitral Tribunal. In the absence of any such
determination by such Arbitral Tribunal, the situation as in the first instance
shall continue.

4.8 Waiver. Resolution of a Dispute by arbitration is final, and each party
hereby waives any right of appeal to any court or tribunal of competent
jurisdiction to the fullest extent permitted by the Applicable Law; provided
that all parties retain whatever rights they may have to challenge the
enforcement of any decision or award under the United Nations Convention on the
Recognition and Enforcement of Foreign Arbitral Awards (1958), the applicable
articles of the ROC Code of Civil Procedure and arbitration law of the Republic
of China.

4.9 Authority of Arbitral Tribunals. Each Arbitral Tribunal shall have full
authority to award any remedy or relief proposed by any party, including
damages, set-offs and equitable relief, such as a declaratory judgment, specific
performance of any obligation created under this Agreement, the issuance of an
injunction, requiring the furnishing of security or guarantees and requiring the
preservation of any thing or right under the control of a party, and awarding
damages for the failure of any party to respect an Arbitral Tribunal’s orders to
that effect; provided that each Arbitral Tribunal is prohibited from awarding
punitive or exemplary damages.

4.10 The Award. The award shall be in writing and shall state the reasons
supporting the award. The arbitrators shall make the award and any other
decisions or rulings strictly according to the Applicable Law and not ex aequo
et bono or as amiable compositeur, and shall not decide such Dispute by
reference to any other doctrine or practice that would permit them to avoid this
Agreement or the Applicable Law of this Appendix C.

4.11 Monetary Awards.

(a) Any monetary award shall be made in Dollars and shall be payable free of any
Tax, withholding, deduction or offset. If a party is required to withhold or
otherwise account for any such Tax, withholding, deduction or offset, such party
shall:

(i) pay and bear such Tax, withholding, deduction or offset; and

(ii) ensure that the other party receives an amount equal to the amount of such
award without deduction for any such Tax, withholding, deduction or offset.

(b) If a party (the “First Party”) makes a Tax deduction in respect of a
monetary award payment to the other party (the “Second Party”) and a
corresponding Tax payment to any taxing authority or Governmental Authority and
the Second Party has obtained a refund of such Tax payment, or used such Tax
payment as a credit against its Tax liabilities, then the Second Party shall
reimburse the First Party the amount of such Tax payment as will leave the
Second Party (after such reimbursement) in no better or worse position than it
would have been in had no Tax payment been required.

 

Appendix C-3



--------------------------------------------------------------------------------

(c) An Arbitral Tribunal shall include pre-award and post-award interest
(including compound interest) at commercial rates from the date of any breach
until the date such award is paid in full, including interest due. Any costs,
expenses and fees incident to enforcing any award (including attorney’s fees)
shall, to the maximum extent permitted by the Applicable Law, be charged against
the party against whom such enforcement is sought.

4.12 Privileges. Legal professional privilege, including privileges protecting
attorney-client communications and attorney work product of each party from
compelled disclosure or use in evidence, as recognized by the law governing each
party’s relationship with its counsel, shall apply to and be binding in any
arbitration proceeding conducted under this Section 4.

4.13 Confidentiality. Each party shall ensure that it and its shareholders and
Affiliates and their respective Affiliates, officers, directors, employees,
counsel, consultants and expert witnesses of any thereof and the Arbitral
Tribunal, shall maintain as confidential the fact of any proceedings described
in this Appendix C, including arbitration proceedings, the arbitral award, the
Pre-Arbitral Referee Procedure, any settlement agreement or order, filings or
submissions exchanged or produced during any such proceedings and briefs or
other documents prepared in connection with such proceedings, except:

(i) to the extent necessary to enforce this Section 4 or any arbitral award;

(ii) to enforce other rights of the parties hereunder;

(iii) pursuant to an order of or a subpoena issued by a court of competent
jurisdiction;

(iv) as required by Applicable Law;

(v) as required by the rules of any stock exchange on which the shares of any
party or any shareholder or Affiliate thereof (or any Affiliate of any of the
foregoing) are listed or are in the process of being listed; or

(vi) pursuant to an order in connection with the Pre-Arbitral Referee Procedures
with proper notice to the parties and other relevant Persons and tribunals.

4.14 Submission to Jurisdiction; Interim and Other Relief. Each party hereby
submits to the exclusive jurisdiction of the English (the “Country of
Jurisdiction”) courts in any action, suit or proceeding with respect to the
enforcement of the agreement to arbitrate in this Section 4 and the
non-exclusive jurisdiction of such courts with respect to the enforcement of any
award thereunder. On or prior to the execution and delivery of this Appendix C,
each party shall have (a) appointed an agent to accept, on its behalf, service
of process in the Country of Jurisdiction and (b) received evidence of such
agent’s acceptance of such appointment for the term of this Agreement. Each
party agrees not to plead or claim in any Country of Jurisdiction court that any
such action or proceeding has been brought in an inconvenient forum. Each party
agrees that the Country of Jurisdiction courts shall have the

 

Appendix C-4



--------------------------------------------------------------------------------

power to provide any necessary interim relief prior to the formation of an
Arbitral Tribunal. In addition, any party to the arbitration may apply to any
court of competent jurisdiction for:

(i) a provisional or conservatory order, including a preliminary injunction, in
aid of the arbitration proceeding before the appointment of the arbitrators is
completed; and

(ii) an order of enforcement of provisional remedies granted by an Arbitral
Tribunal,

and an application for such an order shall not be deemed a violation or waiver
of this Agreement. The parties waive, to the fullest extent permitted by
Applicable Laws, any other right to apply to any court of competent jurisdiction
for provisional remedies, whether under Article 23 of the ICC Rules (or any
successor rule) or otherwise.

Section 5. Resolution of Disputes by an Expert.

5.1 Use of an Expert. Whenever a Dispute arises that involves an Expert Matter,
such Dispute shall be exclusively resolved by an expert appointed as described
in this Section 5 (an “Expert”) in accordance with the procedures set forth in
this Section 5.

5.2 Expert Matters. The following matters (“Expert Matters”) shall be determined
by an Expert:

(a) the failure of the parties to agree on a replacement index or similar
reference;

(b) the interpretation of test data and the results thereof;

(c) the causation of equipment failure; and

(d) such other matters as the parties may agree;

provided that Expert Matters shall not include a determination of the
consequences of any of the foregoing under the terms of this Agreement.

5.3 Appointment of an Expert.

(a) An Expert:

(i) may be a Person;

(ii) shall be generally recognized as an expert in a field of expertise relevant
to such Dispute that is the subject of the determination;

(iii) shall not be a current or former employee or agent of either party or any
of its shareholders or Affiliates or any of their respective Affiliates; and

(iv) shall not have any conflict of interest.

 

Appendix C-5



--------------------------------------------------------------------------------

(b) If a Notice of Dispute indicates that such Dispute involves an Expert
Matter, the party receiving such Notice of Dispute shall, within 30 days after
receipt of such Notice of Dispute, agree or deny that such Dispute is an Expert
Matter. If a Notice of Dispute does not indicate that it involves an Expert
Matter, but the party receiving such Notice of Dispute believes that such
Dispute involves an Expert Matter and wants to have it resolved by an Expert
pursuant to this Section 5, such party shall, within 30 days after receipt of
the Notice of Dispute, send a notice to the other party stating that it believes
that such Dispute involves an Expert Matter and wants to have it resolved by an
Expert. Within 14 days after receipt by the other party of such notice, such
other party shall agree or deny in writing that such Dispute is an Expert
Matter.

(c) If the parties cannot agree that a Dispute is an Expert Matter, an Arbitral
Tribunal shall determine whether such Dispute is an Expert Matter in accordance
with the procedures set forth in Section 4 of this Appendix C. If such Arbitral
Tribunal determines that such Dispute:

(i) is an Expert Matter, such Dispute shall be resolved pursuant to this
Section 5; or

(ii) is not an Expert Matter, such Dispute shall be resolved pursuant to
arbitration in accordance with Section 4 of this Appendix C.

(d) The party that does not prevail in this determination of whether such
Dispute is an Expert Matter shall bear all of the costs of such arbitration, the
arbitrators’ fees and the parties’ attorneys’ fees through the date of that
determination by such Arbitral Tribunal.

(e) For purposes of selecting an Expert, each party shall create a list of up to
three proposed Experts, including the credentials of each nominee, and provide a
copy thereof to the other party within 30 days after either (i) the parties’
agreement that such Dispute is an Expert Matter or (ii) the determination of an
Arbitral Tribunal that such Dispute is an Expert Matter. If the parties are
unable to select a mutually agreeable Expert from among the proposed Experts
within 10 Business Days after the exchange of lists, either party may request
the ICC International Centre for Expertise (the “ICC Centre”) to make the
selection of the Expert in accordance with the provisions for appointment of
experts under the ICC’s Rules for Expertise. The ICC Centre shall make the
selection as promptly as possible and may take such independent advice as it
deems fit.

5.4 Acceptance of the Appointment. Upon a Person being agreed or selected as
aforesaid to function as an Expert, the parties shall forthwith notify such
Person in writing of such selection and the determination being sought, and
shall request, inter alia, a covenant that such Expert will not during the term
of the appointment accept any duty or acquire or agree to acquire any interest
that materially conflicts with or might materially conflict with such Expert’s
function under such appointment. The parties shall request the selected Person
to confirm, within 10 Business Days, acceptance of the appointment as Expert on
the terms proposed and to disclose any existing interest or duty that conflicts
or may conflict with such Person’s function as Expert under such appointment.

 

Appendix C-6



--------------------------------------------------------------------------------

5.5 Appointment in Default. If the selected Person shall either be unwilling or
unable to accept such appointment as Expert on the terms proposed or shall not
have confirmed acceptance of such appointment within the 10-Business Day period
specified in Section 5.4 of this Appendix C, then, unless the parties are able
to agree within 15 Business Days after receiving notification thereof upon
(a) different terms with such Person from those previously proposed or (b) the
selection of a different Expert, then the matter shall be referred to the ICC
Centre in accordance with Section 5.3(e) of this Appendix C, which shall be
requested to make an appointment or (as the case may be) a further appointment
and the process shall be repeated until a person is found who accepts the
appointment as Expert.

5.6 Confidentiality. It shall be a requirement of each Expert’s appointment that
such Expert shall enter into a confidentiality undertaking with the parties
governing the matter in dispute.

5.7 Procedure.

(a) After consulting with the parties, an Expert shall establish the procedures
to be applied, including the timing and number of written submissions, the
timing and nature of any oral hearings, and the circumstances governing any
presentation of evidence or witnesses; provided that there shall be no ex parte
communications or proceedings.

(b) In making any determination, an Expert shall consider the information
provided by the parties and shall conduct any further reasonable investigations
as are necessary and appropriate in light of the surrounding facts and
circumstances. If an Expert conducts any such investigation, it shall notify
each party thereof and each party shall have a reasonable opportunity to address
such investigation. An Expert may, at any time prior to making a determination,
request clarification or further information from the parties.

(c) An Expert shall be entitled to obtain such independent professional,
secretarial and/or technical advice and assistance as may be reasonably
required.

(d) The Expert determination process, both written and oral, shall be conducted
in the English language.

5.8 Time for Rendering an Expert Determination.

(a) An Expert shall render a determination within 180 days following its
acceptance of appointment pursuant to Section 5.4 or 5.5 of this Appendix C.
Such period of 180 days may be extended by agreement of the parties, which
agreement shall not be unreasonably withheld.

(b) If an Expert does not render a determination within the relevant time period
specified in Section 5.8(a) of this Appendix C, then:

(i) the parties may agree to extend such deadline; or

 

Appendix C-7



--------------------------------------------------------------------------------

(ii) if the parties cannot agree on an extension, another Expert shall be
appointed pursuant to the procedure described in this Section 5 and, on
acceptance of such appointment by the new Expert, the appointment of the
original Expert shall cease; provided that if the previous Expert shall have
rendered a decision prior to the new Expert’s entering into a contract of
appointment, then (A) such decision of such previous Expert shall (subject
always to Section 5.9 of this Appendix C) be binding upon the parties and
(B) the parties shall withdraw instructions (if any) previously extended to the
new Expert.

5.9 Final and Binding Determination. An Expert’s determination shall be in
writing and shall be final and binding on the parties and shall not be subject
to challenge except in the event of:

(i) fraud;

(ii) failure by such Expert to disclose any relevant conflicting interest or
duty;

(iii) breach by such Expert of the covenant specified in Section 5.4 of this
Appendix C;

(iv) the challenging party being denied due process;

(v) the selection of such Expert or the procedure followed by such Expert was
not in accordance with this Section 5; or

(vi) the recognition or enforcement of such determination would be contrary to
the public policy of the Country of Jurisdiction.

5.10 Costs of an Expert Determination. Each party shall bear its own costs and
expenses with respect to any Expert determination. The costs and expenses of an
Expert, including an Expert’s secretarial and administrative costs and expenses,
any independent advisors to such Expert retained by such Expert in connection
with a determination and any costs of such Expert’s appointment if such Expert
is appointed by the ICC Centre, shall be borne equally by each party.

5.11 General. An Expert shall not be deemed to be an arbitrator or mediator but
shall render its determination as an expert.

5.12 Failure to Comply with an Expert Determination. Each party shall comply
with an Expert’s determination. If a party fails to comply with such
determination, the other party may initiate arbitral proceedings pursuant to
Section 4 of this Appendix C; provided that the arbitral proceedings shall be
limited to reviewing the Expert’s determination for the considerations set forth
in Section 5.9 of this Appendix C. The determination of the Arbitral Tribunal
shall be an arbitral award for all purposes, including enforcement.

 

Appendix C-8



--------------------------------------------------------------------------------

Section 6. Consolidation of Disputes Under this Agreement.

6.1 If, with regard to two or more Disputes arising out of or in connection with
this Agreement, (a) the subject matters of such Disputes involve common
questions of law or fact or (b) the independent resolution of each such Dispute
could result in conflicting awards or obligations, such Disputes may be
consolidated in a single proceeding in accordance with the ICC Rules. If such
arbitrations are consolidated and more than one Arbitral Tribunal has already
been established, the first Arbitral Tribunal so established shall serve as the
Arbitral Tribunal for the consolidated arbitration.

6.2 Within 30 days following any final decision by such Arbitral Tribunal that
such proceedings should be consolidated, each party shall withdraw or move to
dismiss any proceeding to which it is a party that will be resolved in such
consolidated arbitration.

6.3 Notwithstanding anything in this Section 6 to the contrary, no arbitration
proceeding may be consolidated (or dismissed on the basis of this Section 6)
after evidentiary hearings in such proceeding have commenced.

Section 7. Multi-Party Arbitration.

7.1 Subject to Section 7.3 of this Appendix C, Project Company may bring in a
single consolidated arbitration, or request the consolidation of any pending
arbitration proceedings, in accordance with the ICC Rules, to resolve any
dispute, claim or controversy between Project Company and any party under any
other Transaction Document (each such dispute, an “Other Dispute”) with any
Dispute referred, or to be referred, to arbitration under Section 4 of this
Appendix C (each consolidated arbitration, a “Multi-Party Arbitration”), if
(a) the subject matter of such Dispute and Other Dispute involve common
questions of law and fact or (b) the independent resolution of such Dispute and
Other Dispute could result in conflicting awards or obligations. If such
arbitrations are consolidated and more than one (1) arbitral tribunal has been
established:

(i) the first arbitral tribunal so established shall serve as the arbitral
tribunal for the Multi-Party Arbitration; and

(ii) the other arbitral tribunal shall be divested of its authority in respect
of such disputes.

7.2 Any Multi-Party Arbitration conducted pursuant to the terms of this Appendix
C shall be conducted pursuant to the terms and conditions of Section 4 of this
Appendix C mutatis mutandis to each dispute to be resolved in such Multi-Party
Arbitration.

7.3 Within 30 days following any final decision by such Arbitral Tribunal that
such proceedings should be consolidated, each party shall withdraw or move to
dismiss any proceeding to which it is a party that will be resolved in the
Multi-Party Arbitration; provided that Owner shall not be required to withdraw
or dismiss any proceeding or submit any Dispute for resolution unless all
parties to such Multi-Party Arbitration agree that Section 7.1 of this Appendix
C shall apply thereto.

7.4 Notwithstanding anything in this Section 7 to the contrary, no arbitration
proceeding may be consolidated (or dismissed on the basis of this Section 7)
after evidentiary hearings in such proceeding have commenced.

Section 8. Survival. This Appendix C shall survive the expiration or termination
of this Agreement.

 

Appendix C-9



--------------------------------------------------------------------------------

APPENDIX D

Ethical Business Practices

Section 1. [Reserved]

Section 2. Overview.

2.1 Each party believes and expects that it will maintain a pattern of ethical
conduct and avoid any activity that might result in a violation of any
Applicable Law, including any thereof related to anticompetitive activities,
anticorruption and antibribery, such as the U.S. Foreign Corrupt Practices Act
of 1977, as amended, Mail Fraud Act, Wire Fraud Act and Travel Act and various
U.S. State laws that may be applicable to a party or its contracting activities
(such U.S. Federal and State laws, collectively, “U.S. Anti-Bribery Laws”), the
U.K. Bribery Act, Republic of China anti-bribery laws, the Netherlands
anti-bribery laws or any other applicable anti-bribery laws, including laws
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions (the “International
Anti-Bribery Convention”), that prohibit the same or similar activities that are
prohibited under the U.S. Foreign Corrupt Practices Act and the U.K. Bribery
Act.

2.2 Each party represents and warrants that in performing the activities
contemplated under this Agreement, it and its officers, directors, employees,
agents and other representatives acting on its behalf will comply with the
standards of business practice and conduct set forth in the Code of Conduct of
Kraton Performance Polymers, Inc. and Kraton Polymers LLC currently in effect, a
copy of which has been made available to all parties. Each party represents and
warrants that it will promptly review and comply with updates of such Code
provided to FPCC by Kraton Performance Polymers, Inc.

2.3 Each party represents and warrants that no funds or other assets that it
will contribute to, or use in furtherance of the performance of this Agreement,
are or will be the proceeds of any unlawful activity in any applicable
jurisdiction.

Section 3. Proscribed Payments.

3.1 No officer, director, employee, shareholder, agent or any other
representative acting on behalf of either party or of any Affiliate or
subcontractor of a party shall give to or receive from any Person any
commission, fee, rebate, gift or entertainment in connection with the
performance by it or its Affiliates under this Agreement, or enter into any
business arrangement with any Person other than as provided in this Agreement or
another Transaction Document, without prior written notification thereof to the
other party.

3.2 Each party affirms that neither it nor any of its officers, directors,
employees, shareholders, agents or other representatives acting on its behalf
has, directly or indirectly, made, offered, promised or authorized, and agrees
that neither it nor any of its officers, directors, employees, shareholders,
agents or other representatives acting on its behalf shall, make, offer, promise
or authorize, in connection with the performance by it or its Affiliates under
this Agreement or in connection with any other business transactions involving a
party, any payment, gift, promise or anything of value, whether directly or
through any other Person, to or for the use or benefit of any Government
Official for the purpose of (a) influencing any act or decision of any such
Government Official, including a decision to fail to perform his official
functions, (b) inducing any such official to do or omit to do any act in

 

Appendix D-1



--------------------------------------------------------------------------------

violation of the lawful duty of such official or (c) inducing any such
Government Official to use his influence with any government, department, agency
or instrumentality in order to assist any of the parties in obtaining or
retaining business with, or directing business to any Person or otherwise
securing for any Person an improper advantage. Upon violation of this
Section 3.2, the other party may, at its sole option, terminate this Agreement
at any time and, notwithstanding any other provision of this Agreement, pay no
compensation or reimbursement to any other party to this Agreement whatsoever
for any work or services performed under this Agreement from and after the date
of termination.

3.3 It is the intent of the parties that no payment or transfer of anything of
value shall be made with the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or maintaining business or any improper advantage
for a party or any Affiliate or subcontractor of a party in connection with the
performance by it or its Affiliates under this Agreement.

3.4 Each party agrees to notify the other party immediately upon receipt of any
solicitation, demand or other request for anything of value, by or on behalf of
any Government Official relating to this Agreement.

3.5 Neither party nor any of its officers, directors, employee, agents or other
representatives acting on its behalf in connection with this Agreement shall,
directly or indirectly, engage in any transaction or dealing in property or
interests in property of, receive from or make any contribution of funds, goods
or services to or for the benefit of, provide any payments or material
assistance to, or otherwise engage in or facilitate any transactions with a
Prohibited Person. As used herein, “Prohibited Person” means (a) any individual
or entity that has been determined by competent authority to be the subject of a
prohibition in any law, regulation, rule or executive order administered by the
U.S. Office of Foreign Assets Control (“OFAC”), (b) the government, including
any political subdivision, agency or instrumentality thereof, of any country
against which the United States maintains economic sanctions or embargoes,
(c) any individual or entity that acts on behalf of, is organized under the laws
of, or is owned or controlled by a national or the government of a country
against which the United States maintains a comprehensive economic sanction or
embargo, (d) any individual or entity that has been identified on the OFAC
Specially Designated Nationals and Blocked Persons List (Appendix A to 31 C.F.R.
Ch. V), including any individual or entity identified by the U.S. Government as
a Specially Designated Terrorist, a Specially Designated Global Terrorist or a
Foreign Terrorist Organization, (e) any individual or entity that has been
designated under the Annex to Executive Order 13224 or (f) any individual or
entity that has been designated on any similar list or order published by the
U.S. Government.

Section 4. No Ownership Interest. Each party affirms that (a) no Government
Official, or immediate family member of such an official, has any ownership
interest, direct or indirect, in such party or its Affiliate or in the
contractual relationship established by this Agreement and (b) no such Person is
an officer, director, employee, shareholder, agent or representative acting on
behalf of such party. If, during the term of this Agreement, there is
acquisition of an interest in a party or in this Agreement by a Government
Official, or an immediate family member of such an official, or if such Person
becomes an officer, director, employee, shareholder agent or representative
acting on behalf of such party, such party agrees that it shall make immediate
disclosure to the other party.

 

Appendix D-2



--------------------------------------------------------------------------------

Section 5. Subcontractors.

5.1 Each party shall require, and shall require each subcontractor, in all
agreements in connection with the performance by it or its Affiliates under this
Agreement, to agree to the provisions of this Appendix D, including:

1. that such subcontractor and its officers, directors, employees, shareholders
agents or representatives acting on its behalf shall comply with the provisions
of Sections 2, 3 and 4 of this Appendix D in relation to themselves;

2. an express obligation to notify a party immediately of any such violation or
of such subcontractor having reasonable grounds for suspecting that such
violation has occurred; and

3. if such violation has occurred, an express right in favor of the contracting
party to terminate the relevant subcontract with immediate effect and pay no
compensation or reimbursement to subcontractor whatsoever for any service
performed after the date of termination.

Each party shall notify the other party immediately on receipt of notification
or otherwise becoming aware of any such violation.

5.2 If any subcontractor or any of such subcontractor’s officers, directors,
shareholders, employees, agents or representatives acting on behalf of
subcontractor violates any provision of Section 2, 3 or 4 of this Appendix D, as
it applies to such subcontractor and its officers, directors, shareholders,
employees, agents or representatives acting on behalf of subcontractor pursuant
to Section 5.1 of this Appendix D, either party shall, if so required by the
other party, terminate the relevant subcontract with immediate effect and pay no
compensation or reimbursement to subcontractor whatsoever for any service
performed after the date of termination.

Section 6. Annual Certification. Within 30 days prior to each anniversary of the
date of this Agreement, each party shall submit to the other party a
certification that neither it nor any of its officers, directors, employees,
agents or other representatives acting on its behalf in connection with this
Agreement have engaged in any transaction or activity in violation of this
Appendix D.

 

Appendix D-3



--------------------------------------------------------------------------------

SCHEDULE 1

Notice Addresses

 

LOGO [g498443g29k60.jpg]

(Kraton Formosa Polymers Corporation)

11F.-1, No. 32, Song Ren Rd.

Xinyi Dist., Taipei City 110

Taiwan R.O.C.

Attention: President

Tel: 886-2-2722-5412 (x301)

Fax: 886-2-2722-5415

with a copy, which shall not constitute notice, to:

Kraton Polymers LLC

15710 John F. Kennedy Blvd., Suite 300

Houston, Texas 77032

Attention: General Counsel

Telephone: 281-504-4700

Facsimile: 281-504-4753

E-Mail: Stephen.Duffy@Kraton.com

Formosa Petrochemical Corporation

Rm. 432, 4F, 201 Tung Hwa N. Rd., Taipei, Taiwan

Attention: President’s Office

Tel: 886-2-2712-2211 #6282

Fax: 886-2-2718-6886

Email: jmchang@fpcc.com.tw

with a copy, which shall not constitute notice to:

Rm. 377, 4F, 201 Tung Hwa N. Rd., Taipei, Taiwan

Attention: President’s Office

Tel: 886-2-2712-2211 #6276

Fax: 886-2-8712-8050

Email: cttsai@fpcc.com.tw

 

Schedule 1-1